Citation Nr: 0510847	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  04-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability (chronic low back strain with degenerative disc 
disease and spinal stenosis), currently rated 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1950 to May 
1958 and from November 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
determination, the RO denied the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for the 
lumbar spine disability.  The appellant disagreed and this 
appeal ensued.  By a May 2004 rating decision, the RO 
increased to 40 percent the rating for a lumbar spine 
disability (chronic low back strain with degenerative disc 
disease and spinal stenosis), effective April 19, 2002.  As 
this 40-percent evaluation is less than the maximum available 
rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's service-connected chronic low back strain 
with degenerative disc disease and spinal stenosis is 
manifested by limitation of motion, tenderness, paralumbar 
spasms, and spidery sensory deficits of a mild degree in his 
right and left leg at the L4, L5 and S1 root levels, but no 
reflex or motor deficits.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's lumbar spine disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 and 
2003), 5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was diagnosed with chronic low back strain with 
degenerative disc disease and spinal stenosis.  He now has a 
40 percent disability rating, and he seeks an increased 
rating.  The Board therefore turns to the appropriate 
criteria.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004).  

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5292 (2002).
 
Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  These regulations were again slightly revised in 
September 2003.  See infra.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), and 5243 
(intervertebral disc syndrome).  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).  The Board has also considered the criteria for 
intervertebral disc syndrome (DC 5243), which permit 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DC's 5237, 
5242, 5243 (2004).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2004).
 
When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).     
 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).  
See also 38 C.F.R. § 4.71a, Plate V (2004).
 
In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).
 
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
 
Under the recent revisions, intervertebral disc syndrome can 
also be rated, alternatively, under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this formula, a 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks in the past 
year.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks in the past year.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks in the past year.  38 C.F.R. § 4.71a, 
DC 5243, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (2004).  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome requiring bed rest prescribed by 
a physician and treatment by a physician.  Id., Note (1) 
(emphasis added).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  Diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.

In this case, there are treatment records from March 2002 to 
April 2004 relating to the veteran's lumbar spine.  The 
veteran has described the limitations attendant upon his low 
back disability: he is able to walk only one block before 
having to stop, and is able to sit upright for no more than 
15 to 20 minutes.  The position in which he is most 
comfortable is lying in bed.  He is otherwise capable of 
carrying out daily living activities while wearing a lumbar 
belt and does not report experiencing pain greater than 
"level 8"at any time during treatment.  In July 2003, he 
was noted to be "doing well" by a VA examiner.  In an April 
2004 VA examination, the veteran reported that his pain was 
alleviated somewhat through pain medication and physical 
therapy.  The veteran was noted, at that time, to have some 
spidery sensory deficits in both legs, but no other evidence 
of neurologic impairment.  There has been no indication for 
spinal surgery, and at no time during treatment has the 
veteran been prescribed bedrest.

The April 2004 VA examination shows lumbosacral strain, 
degenerative disc disease and mild stenosis.  The veteran has 
demonstrable limitation of lumbar spine motion, including due 
to pain and due to flare-up.  The ranges of motion for 
forward flexion and backward extension appear to be moderate, 
while lateral flexion and rotation are severely restricted.  
The Board accordingly concludes the veteran's limitation of 
motion falls more closely within the severe end of the range.  
While the examination report notes that the veteran is able 
to carry out daily living activities, the veteran is able to 
sit for only 15 to 20 minutes at a time and is unable to walk 
for more than a block without stopping.  Thus, under the old 
qualitative criteria for evaluating limitation of motion of 
the lumbar spine, the veteran's low back disability was 
severe, for which a 40 percent rating was warranted.  
38 C.F.R. § 4.71a, DC 5292 (2002).  The veteran is currently 
rated at a 40 percent level of disability under this 
diagnostic code; this is the maximum level of disability that 
he may receive for limitation of motion of the lumbar spine, 
as there is no higher level of disability available under the 
previously relevant criteria.  38 C.F.R. § 4.71a, DC 5292 
(2002).  Under the more specific numerical criteria found 
under the revised spinal regulations, the veteran's lumbar 
spine disability is rated at a lower level of disability.  
According to the new regulations, his ranges of motion fall 
squarely within the requirements for a 20 percent rating.  
38 C.F.R. § 4.71a, DC 5237 (2004).  

Also, when rating under the diagnostic code for lumbosacral 
strain, the veteran's low back disability does not satisfy 
the qualitative criteria for a rating higher than 40 percent 
under the old version, as 40 percent is the maximum level of 
disability under that diagnostic code, nor does it satisfy 
the numerical criteria for a rating higher than 40 percent 
under the new version.  Compare 38 C.F.R. § 4.71a, DC 5295 
(2002) with 38 C.F.R. § 4.71a, DC 5237, General Rating 
Formula for Diseases and Injuries of the Spine (2004).

Similarly, if rated under the diagnostic code for 
intervertebral disc syndrome, the veteran's low back 
disability does not meet the qualitative criteria of the old 
version or the numerical criteria of either component of the 
new version to warrant a higher rating.  Compare 38 C.F.R. 
§ 4.71a, DC 5293 (2001) with 38 C.F.R. § 4.71a, DC 5243, 
General Rating Formula for Diseases and Injuries of the Spine 
and the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (2004).  Under the old rating 
criteria in effect prior to September 23, 2002, DC 5293 
provides a 60 percent disability rating for pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the affected disc.  38 C.F.R. § 4.71a, DC 
5293.  In this case, the veteran has no reflex or motor 
deficits, but he does experience paralumbar spasms, and has 
some spidery sensory deficits of a mild degree in his right 
and left leg at the L4, L5 and S1 root levels.  Because he 
does experience at least intermittent relief, however, he is 
not entitled to a higher rating of 60 percent under DC 5293.  
Similarly, under the old rating criteria in effect as of 
September 23, 2002, the veteran is not entitled to an 
increase because at no time has he been prescribed bedrest.  
38 C.F.R. § 4.71a, DC 5293 (2003).  Ultimately, he lacks the 
requisite limitation of motion or degree of incapacitating 
episodes for higher evaluation under any of the versions of 
this diagnostic code.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Although the veteran has 
complained of flare-ups, these occur only after certain 
activities.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the veteran has complained of pain associated with his 
lumbar spine disability, the Board does not find that the 
disability attributable to the low back problems resulted in 
functional disability in excess of that contemplated in the 
40 percent ratings already assigned.  The April 2004 VA 
examination report indicated that while the veteran's pain 
increased upon repetitive motion, he did not have a change in 
his range of motion.  Therefore, the Board does not find that 
a rating in excess of 40 percent was warranted for the 
veteran's lumbar spine disability.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004).  However, there is no competent evidence 
that the disability causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's lumbar spine disability warrants no more than a 
40 percent rating.  The veteran appears to be doing well with 
pain medication and physical therapy.  Further, the veteran 
is only entitled to a rating of 40 percent under the version 
of DC 5292 in effect when he filed his claim.  Because that 
version of the code was in effect when he filed his claim, 
and is more favorable to him, the currently-assigned 40 
percent rating is continued under the code.  As the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, the "benefit-of-the-doubt" rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

II.  Veterans Claims Assistance Act of 2000

The Board will also consider whether the VA has complied with 
all extant laws and regulations governing the duty to notify 
and to assist a claimant.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002), was signed into law.  This 
enhanced the notification and assistance duties of the VA to 
claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
May 2004, that is, after the date of the VCAA's enactment on 
November 9, 2000.  However, even under Pelegrini, the notices 
regarding the veteran's claim informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defect that may exist with regard to 
the timing of the VCAA notice to the veteran was harmless 
because of the extensive, thorough, and informative notices 
provided to him throughout the adjudication of this claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in April 2002 and September 
2003; and statements of the case in January 2004 and May 
2004.  Taken together, these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify the veteran."

Through discussions in correspondence, the rating decision, 
and the statements of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained, and the VA has afforded the veteran an 
examination.  It does not appear that there is any 
additional, relevant evidence that should be obtained with 
regard to this claim.  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  


ORDER

The claim for an increased rating for chronic low back strain 
with degenerative disc disease and spinal stenosis is denied.



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


